Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

2.	The amendment filed on 05-10-2022 has been entered and considered.
Claims 1-20 are pending in this application.
Specification
3.	The disclosure is objected to because of the following informalities: 
Paragraph [0002] of the instant application needs to corrected since it is not clear what it meant by the statement: “the mobile network may the UE to an IP address of the network provider via a network address translation (NAT) based on the capabilities of the UE”.
Appropriate correction is required.
Claim Objections
4.	Claims 1-7 are objected to because of the following informalities:  
Claim 1 is objected to because the term “preference” in line 8 needs to be changed to “preferences”. 
Appropriate correction is required.
Claims 2-7 are objected to because of their dependency on the objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are amended by adding the limitation “wherein the selected one of the plurality of the connection preferences (particular connection preference) is different from “a hardcoded connection” which is vague and indefinite because it is not known what is meant by “a hardcoded connection”.  Based on the specification of the instant application, the terms “hardcode”, “hard-coded” and “hard coded” are mentioned only 4 times in paragraphs [0003], [0006] and [0019]-[0020].  However, in the cited paragraphs there is no mentioning of “a hardcoded connection”.  These paragraphs only disclose that the instant application is different than the hard coded or prior approach(es) or configurations decided by the mobile network instead of identifying and selecting the connection preference(s) by the UE by adding a configuration profile into the request.  Moreover, even assuming that there is “a hardcoded connection”, the claims recite the identifying and the selecting (particular) of connection preference from the transmitted request and wherein the transmitted request does not include and cannot include “the hardcoded connection” since “the hardcoded connection” is not a preferred connection because the purpose of the instant application is to move away from the conventional hard coded approach (see [0020]).  Therefore, it is not known the metes and the bounds of the claimed invention.
Claims 5, 7, 12-13 and 19-20 recite the selection of one of the plurality of connection preferences but different from a default connection preference set by the UE or the mobile network.  However, it is not known what it meant by “default connection preference”.  Based on the specification of the instant application, “default” is mentioned only in [0024] where it is cited that when the request is denied, the configuration server will send to the UE to choose a default configuration for the access.  Thus, it is not clear nor known if the default configuration is the same thing as the claimed “default connection preference”.  Furthermore, even assuming that the default configuration of [0025] is the same thing as “a default connection preference”, the claims recite the identifying and the selecting one of (particular) connection preference(s) from the transmitted request and wherein the transmitted request does not include and cannot include “the default connection preference” since “the default connection preference” is not a preferred connection because it is triggered only when the request is denied (see [0024]).  Thus, it is not known the metes and the bounds of the claimed invention. 
Claim 8 recites the transmission of a request to a mobile network, then embedding a configuration profile into the request which is vague and indefinite because it is not clear how the request can be transmitted by the UE and then the UE still be able to embed a profile into already sent request.   Thus, it is not known the metes and the bounds of the claimed invention.
Claims 2-4, 6, 9-11 and 14 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muthurajan et al (US 2021/0235515).
For claim 1, Muthurajan discloses a computer-implemented method for selectively configure a mobile network access comprising: receiving a request from a user equipment (UE) for access to a mobile network (see Figs.3E/4E request 313/312; receiving the request from the UE); identifying a configuration profile embedded in the request from the UE (see at least Fig.1; connection setting 112/414 and/or connection properties 118 that comprises connection name, IP type… and/or at least [0059] and/or [0068]; the request includes elements from the connection setting); in response to identifying, identifying a plurality of connection preferences in the configuration profile (see at least Fig.1; connection setting 112/414 and/or connection properties 118 that comprises connection name, IP type… and/or  [0059] and/or [0068]); selecting one of the plurality of the connection preferences for the mobile network access, wherein the selected one of the plurality of the connection preference is different from a hardcoded connection (see at least  [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network and wherein the use/selection of at least connection name in the request is different from the conventional (automatic/hardcoded) connection); and connecting the UE to the mobile network according to the selected one of the connection preferences (see at least [0059] and/or [0068]; creating/establishing the connection according to the at least connection name (selected connection preference)).
For claim 2, Muthurajan further discloses receiving the request in response to a change of one mobile network access point to another mobile network access point (see at least Fig4E; roaming).
For claim 3, Muthurajan further discloses comparing the selected one of the plurality of the connection preferences to a list of agreed access configurations (see at least Fig.3D; the updated/agreed connection setting 312 and/or [0059]; the connection preference selected/agreed by the mobile network 305 and that will be used/compared by the network 305 prior to establishing the connection).
For claim 4, Muthurajan further discloses wherein the list of agreed access configurations includes one or more of the following: a list of mobile country codes (MCC), a list of mobile network codes (MNC), a list of network access types, and a list of devices (see at least [0059] and/or [0080]; the use of at least name of gateways (list of devices) and/or [0076]; network access type (at least public, private…)).
For claim 5, Muthurajan further discloses wherein the selected one of the plurality of the connection preferences is different from a default connection preference set by the UE (see at least [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network (the request is not denied and therefore no use of default connection)).
For claim 6, Muthurajan further discloses wherein the configuration profile comprises profile information for configuring a network address translation (NAT) selection (see at least Fig.1 and/or [0010] and/or [0061]; network address translation (NAT) that is defined by at least the connection properties (configuration profile) and wherein at least the connection name (configuration information) identifies the gateway that translate and forward packets (NAT)).
For claim 7, Muthurajan further discloses wherein the selected one of the plurality of the connection preferences is different from a default connection preference set by the mobile network (see at least [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network (the request is not denied and therefore no use of default connection)).
For claim 8, Muthurajan discloses a computer-implemented method for selectively configure a mobile network access comprising: transmitting a mobile network access request from a user equipment (UE) to a mobile network (see Figs.3E/4E request 313/312; transmitting the request by the UE); embedding a configuration profile in the request from the UE, said configuration profile identifying a particular connection preference, wherein the particular connection preference is different from a hardcoded connection (see at least Fig.1; connection setting 112/414 and/or connection properties 118 that comprises at least the connection name and/or at least [0059] and/or [0068]; the request includes at least the connection name (a particular connection preference) and wherein the use/selection of at least connection name in the request is different than the conventional (automatic/hardcoded) connection); receiving a response from the mobile network accepting the request; and connecting to the mobile network according to the particular connection preference (see at least [0059] and/or [0068]; creating/establishing the connection according to the connection name (particular connection preference) and wherein the creation/establishment of the connection includes receiving messages from the mobile network and wherein any received message can be read to the claimed response since the establishing of the connection is a proof/confirmation of accepting the request).
For claim 9, Muthurajan further discloses transmitting the mobile network access request in response to a change of one mobile network access point to another mobile network access point (see at least Fig4E; roaming).
For claim 10, Muthurajan further discloses comparing the particular connection preference to a list of agreed access configurations provided by the mobile network (see at least Fig.3D; the updated/agreed connection setting 312 and/or [0059]; the connection preference selected/agreed by the mobile network 305 and that will be used/compared by the network 305 prior to establishing the connection).
For claim 11, Muthurajan further discloses wherein the list of agreed access configurations includes one or more of the following: a list of mobile country codes (MCC), a list of mobile network codes (MNC), a list of network access types, and a list of devices (see at least [0059] and/or [0080]; the use of at least name of gateways (list of devices) and/or [0076]; network access type (at least public, private…)).
For claim 12, Muthurajan further discloses wherein the particular connection preference is different from a default connection preference set by the UE (see at least [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network (the request is not denied and therefore no use of default connection)).
For claim 13, Muthurajan further discloses wherein the particular connection preference is different from a default connection preference set by the mobile network (see at least [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network (the request is not denied and therefore no use of default connection)).
For claim 14, Muthurajan further discloses wherein the configuration profile comprises profile information for configuring a network address translation (NAT) selection (see at least [0010] and/or [0061]; network address translation (NAT) that is defined by at least the connection properties (configuration profile) and wherein at least the connection name (configuration information) identifies the gateway that translate and forward packets (NAT)).
For claim 15, Muthurajan discloses a system for selectively configure a mobile network access comprising: a user equipment (UE) transmitting a request to access to a mobile network (see Figs.3E/4E request 313/312; transmitting the request by the UE), said request including a configuration profile embedded therein (see at least Fig.1; connection setting 112/414 and/or connection properties 118 and/or at least [0059] and/or [0068]; the request includes elements from the connection setting), wherein the configuration profile comprises profile information for configuring a network address translation (NAT) selection (see at least [0010] and/or [0061]; network address translation (NAT) that is defined by at least the connection properties (configuration profile) and wherein at least the connection name (configuration information) identifies the gateway that translates and forwards packets (NAT)); a mobile network configuration server for the mobile network configured for receiving the request from the UE for accessing the mobile network (see Figs.3E/4E: gateway 314/413; receiving the request by the gateway (server)); wherein the mobile network configuration server is configured to identify the configuration profile embedded in the request from the UE (see at least Fig.1; connection setting 112/414 and/or connection properties 118 that comprises connection name, IP type… and/or at least [0059] and/or [0068]; the request includes elements from the connection setting); in response to identifying, wherein the mobile network configuration server is configured to identify a plurality of connection preferences in the configuration profile (see at least Fig.1; connection setting 112/414 and/or connection properties 118 that comprises connection name, IP type… and/or  [0059] and/or [0068]); wherein the mobile network configuration server is configure to select one of the plurality of the connection preferences for the mobile network access by the UE (see at least  [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network); and wherein the mobile network configuration server is configured to provide a connection to the mobile network to the UE according to the selected one of the connection preferences (see at least [0059] and/or [0068]; creating/establishing the connection according to the at least connection name (selected connection preference)).
For claim 16, Muthurajan further discloses wherein the UE transmits the request in response to a change of one mobile network access point to another mobile network access point (see at least Fig4E; roaming). 
For claim 17, Muthurajan further discloses wherein the mobile network configuration server is configure to compare the selected one of the plurality of the connection preferences to a list of agreed access configurations (see at least Fig.3D; the updated/agreed connection setting 312 and/or [0059]; the connection preference selected/agreed by the mobile network 305 and that will be used/compared by the network 305 prior to establishing the connection).
For claim 18, Muthurajan further discloses wherein the list of agreed access configurations includes one or more of the following: a list of mobile country codes (MCC), a list of mobile network codes (MNC), a list of network access types, and a list of devices (see at least [0059] and/or [0080]; the use of at least name of gateways (list of devices) and/or [0076]; network access type (at least public, private…)).
For claim 19, Muthurajan further discloses wherein the selected one of the plurality of the connection preferences is different from a default connection preference set by the UE (see at least [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network (the request is not denied and therefore no use of default connection)).
For claim 20, Muthurajan further discloses wherein the selected one of the plurality of the connection preferences is different from a default connection preference set by the mobile network (see at least [0059] and/or [0068]; the use/selection of at least connection name to connect to the mobile network (the request is not denied and therefore no use of default connection)).

	Response to Argument
7.	Examiner notes that the Remarks (page 6) lack arguments in regard of the claims 1-20 since the Applicant did not discuss the reference(s) applied against the claims, explaining how the claims avoid the reference(s) or distinguish from them.  Hence, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Moreover, the missing/lack of argument to the previous claims rejection(s) is an implicit admission that at least the previous prior art rejection is an appropriate/proper rejection and wherein the reference, Muthurajan et al, discloses all the claimed subject matter.  Therefore, the previous rejection(s) is maintained and the newly introduced rejection (112 rejection) is presented in response to the newly added limitation(s) to the amended claims (see rejection above).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467